NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         JAN 23 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                          No. 15-30358

                   Plaintiff-Appellee,              D.C. No. 4:14-cr-06041-EFS

   v.
                                                    MEMORANDUM*
 BRAULIO BARAJAS-ZARATE,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Eastern District of Washington
                      Edward F. Shea, District Judge, Presiding

                             Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Braulio Barajas-Zarate appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute cocaine, in violation of 21 U.S.C. § 846. We dismiss.

        Barajas-Zarate challenges the district court’s denial of safety-valve relief

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 18 U.S.C. § 3553(f). The government contends that this appeal is barred by

a valid appeal waiver. We review de novo whether a defendant has waived his

right to appeal. See United States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011).

The terms of the appeal waiver in Barajas-Zarate’s plea agreement unambiguously

encompass this appeal of his within-Guidelines sentence. See id. at 1205-06.

Contrary to Barajas-Zarate’s contention, the record reflects that he knowingly and

voluntarily waived his right to appeal. We decline to consider on direct appeal

Barajas-Zarate’s claim that counsel was ineffective for failing to advise him of the

scope of the waiver. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011). Accordingly, we dismiss pursuant to the valid waiver. See Harris, 628
F.3d at 1207.

      DISMISSED.




                                          2                                   15-30358